DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 6 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recites the limitation "the electrical transformer boxes" in lines 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the limitations will be examined as “electrical transformer boxes”.
Further, claims 1 and 4 recites the limitation "the user" in lines 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the limitations will be examined as “a user”.
Claims 5 and 6 recites the limitation "the tool of claim 4" in lines 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the limitations will be examined as “the system of claim 4”.
Claims 2 – 3 and 5 – 6 are rejected as being dependents of base claims 1 and 4.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 1 and 4 recite the limitation “said top cap and roller are constructed from aluminum”, however, claims 3 and 6 recite the limitation “said top cap and roller are constructed from fiberglass, PVC, stainless steel or high density polyethylene”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon (U.S. Patent Publication No. 2016/0068287 A1).  The recitation in the preamble of the intended use does not define of the structure of the prior art. Gannon teaches a tool comprising a telescoping handle and a top cap and roller.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon (U.S. Patent Publication No. 2016/0068287 A1).
Regarding Independent Claims 1 and 4,  Gannon teaches a tool and a system (strapping assembly, 10) for opening the electrical transformer boxes associated with underground power line installations where said tool allows the user to open said electrical transformer box from a position of safety behind said electrical transformer box where said tool (10) is comprised of a telescoping handle (handle, 12; Paragraph [0012]), a top cap (plate, 58) containing a roller (disk, 72) and a pull strap (strap, 82).
Gannon does not explicitly teach said handle is constructed from fiberglass tubing and said top cap and roller are constructed from aluminum, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide  said handle is constructed from fiberglass tubing and said top cap and roller are constructed from aluminum, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the tool.
Regarding Claims 2 and 5,  Gannon teaches the tool and system (strapping assembly, 10) of Claims 1 and 4 as discussed above.
Gannon further teaches the telescoping handle (handle, 12; Paragraph [0012]) .
Gannon does not explicitly teach the handle is 60 to 80 inches in length when extended and 30 to 45 inches when not extended, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide  said handle is 60 to 80 inches in length when extended and 30 to 45 inches when not extended, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claims 3 and 6,  Gannon teaches the tool and system (strapping assembly, 10) of Claims 1 and 4 as discussed above.
Gannon further teaches the top cap (58) and roller (72) .
Gannon does not explicitly teach where said top cap and roller are constructed from fiberglass, PVC, stainless steel or high density polyethylene, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide said top cap and roller are constructed from fiberglass, PVC, stainless steel or high density polyethylene, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the tool.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U. S. Patent Publication No. 2013/0312224 A1 to Nommensen et al. teaches a hook for manipulation of lines, the hook comprising an aduncate body, the body defining an opening between at least two portions thereof, the body further comprising a first shaped opening including an entry of a first dimension and an enlarged portion of a second dimension, wherein the second dimension is larger than the first dimension, a second shaped opening including an entry of a first dimension and an enlarged portion of a second dimension, wherein the second dimension is larger than the first dimension, the respective entries to the first and second shaped openings oriented in different directions, the hook further comprising a shuttle including a first retention pin, a second retention pin and a spacing body to space the first retention pin and the second retention pin from one another, the first retention pin shaped to pass the entry of the first shaped opening when oriented in a first position and to be prevented passage when not in the first position and the second retention pin shaped to pass the entry of the second shaped opening when oriented in a first position and to be prevented passage when not in the first position.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723